Exhibit 10.2

 
NIC Incentive Pay Program
Senior Vice President of Business Development
(as amended on October 9, 2014)
 
NIC Inc. (the "Company" or "NIC") is committed to increasing stockholder value
through profitable growth and operational execution.  Superior performance by
NIC’s management-level employees is essential to achieve these goals, so the
Company has established incentive pay programs to attract and retain talented,
highly-qualified managers and executives.  By creating a set of common goals and
incentives for reaching those goals, we endeavor to meet and exceed the
expectations of our stockholders and government partners.  The Company believes
a strong emphasis on incentive pay/pay-for-performance assists in accomplishing
that goal.
 
The Compensation Committee of the NIC Board of Directors approved the
recommendation of the Chief Executive Officer for the compensation program for
the Corporate Senior Vice President for Business Development ("SVPBD") beginning
in 2013.  The basic structure of the program consists of the following:
 

 ●  base salary – in accordance with the Employment Agreement (as defined
below),      ●  short-term incentive (i.e., annual cash bonus)—explained below,
     ●  a long-term, equity-based service longevity component that includes
annual restricted stock grants---explained below, and      ●  a commission bonus
plan—explained in a separate document.

 
This compensation program is not intended to bind the Company until compensation
described herein is approved or awarded by the Compensation Committee or the
Board of Directors.
 
ANNUAL CASH INCENTIVE COMPONENT
 
The annual cash incentive component is intended to be funded and accrued at the
corporate level, and paid only if NIC achieves its annual operating income
guidance to the investment community as originally published or fixed (excluding
updated guidance during the year).
 
The definition of operating income is consistent with that term defined in
generally accepted accounting principles.  At the NIC level, operating income is
to be derived directly from the face of the consolidated statements of income
included in the Company’s Annual Report on Form 10-K for the applicable annual
period.  If NIC achieves its annual operating income guidance to the investment
community, the annual cash incentive for the SVPBD will be a percentage of base
salary as of May 1 of the performance year, which percentage is recommended by
the Chief Executive Officer ("CEO") to, and approved by, the Compensation
Committee.
 
LONG-TERM, EQUITY-BASED SERVICE LONGEVITY COMPONENT
 
The long-term, equity-based service longevity component provides for annual
restricted stock grants under the Company's stockholder-approved equity
compensation plan for continuous service with the Company.
 
The annual amount of service-based restricted stock to be awarded will be a
percentage of annual base salary as of May 1 of the performance year, which
percentage is recommended by the CEO to, and approved by, the Compensation
Committee.  As reflected in the restricted stock award agreement, these awards
vest ratably over a four-year service period following the date of grant, and
there are no other performance components tied to the award other than continued
employment with the Company over the service period.
 


 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL PROGRAM TERMS AND CONDITIONS
 
Discretionary Payment
NIC, in its sole discretion, reserves the right to administer, interpret,
modify, or cancel, at any time, this program or any element of this program
including, but not limited to performance criteria, weighting percentages or
other incentive factors as set forth in this document.  For example, program
structure and performance criteria may be recommended for modification by the
CEO to, and approved by, the Compensation Committee.
 
Except as otherwise may be required by an applicable law, an employee must be
employed by NIC on the last day of the applicable performance year to receive
payment under this program and must be employed on the applicable vesting date
to vest in any restricted stock.  Such payment will in all circumstances be
made, if at all, no later than March 15th of the calendar year following the
calendar year in which the employee's right to receive the payment became no
longer subject to a "substantial risk of forfeiture" within the meaning of
section 409A of the Internal Revenue Code.
 
Additional Terms
No Effect on Separate Employment Agreement. The SVPBD currently has a written
Key Employee Agreement dated Feb. 5, 2013 (the "Employment Agreement"), which
was approved by the Compensation Committee and signed by the CEO.  This program
is supplemental to that Employment Agreement and does not in itself constitute
any type of employment contract, either expressed or implied.  Nothing contained
in the program will give the SVPBD rights in addition to those in the Employment
Agreement to be retained in the employment of NIC nor is this program intended
to affect the right of NIC to terminate SVPBD pursuant to the Employment
Agreement.
 
Dispute Resolution.  Disagreements or disputes between NIC and any person
arising out of or relating to interpretation of this program shall be submitted
to the CEO for a recommended resolution, to be reviewed by the Compensation
Committee for approval. Any such determination shall be final and binding.
 
Adjustment.  The Compensation Committee maintains sole discretion to adjust
incentive payment under this program downward for legitimate and reasonable
performance reasons. The Compensation Committee will, to the extent permitted by
law, have the sole and absolute authority to make retroactive adjustments to any
compensation paid where the payment was predicated upon the achievement of
erroneous financial or strategic business results, or where the SVPBD engaged in
intentional misconduct that increased his compensation. Where applicable, NIC
may seek to recover any amount determined to have been inappropriately received
by the SVPBD.
 
Compliance.  The Compensation Committee may obtain such agreements or
undertakings, if any, as the Compensation Committee may deem necessary or
advisable to assure compliance with any law or regulation of any governmental
authority.  The program and any compensation approved pursuant to the program
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any government or regulatory agency as may
be required.
 
Limitation on Liability.  No member of the Board or Compensation Committee, nor
any officer or employee of NIC acting on behalf of the Board or Compensation
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the program.
 
Clawback. Any amount approved and paid under the program may be subject to
certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank”) that will require the Company to recover certain
amounts of incentive compensation paid to certain executive officers in
connection with certain financial performance information that becomes involved
in an accounting restatement, if the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirements under any applicable securities laws.


Ethical and Legal Standard
Any failure to adhere to NIC's Code of Conduct and Business Ethics will subject
an employee to revocation of any award made but not paid, or potentially payable
in the future, or of other compensation as provided by this or any other program
to which the employee might otherwise be entitled. In addition, any such
infraction will subject the employee to disciplinary action, up to and including
termination.
 
Confidentiality
This program is deemed confidential by the Company except as otherwise required
by law.
 
 